Citation Nr: 1023293	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  02-19 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for heart disease, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION


The Veteran had active service from June 1945 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a July 2003 RO hearing.  A 
transcript of that hearing is on file.  The case was remanded 
for further evidentiary development in May 2006.  

In an April 2009 decision, the Board denied service 
connection for prostatitis, to include postoperative 
residuals of a transurethral resection of the prostate (TURP) 
and remanded the issue listed on the title page.  This issue 
has now been returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 
7107(a)(2).

Regrettably, however, since there was not substantial 
compliance with the Board's April 2009 remand directives, 
another remand is required to obtain additional necessary 
information.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is requesting service connection for a heart 
disorder on the premise that it is secondary to his already 
service-connected diabetes mellitus including any 
hypercholesterolemia.  So there needs to be competent and 
credible evidence indicating his heart disorder is 
proximately due to, the result of, or aggravated by his 
diabetes mellitus.  38 C.F.R. § 3.310(a) and (b).  If there 
is, he will be compensated for the degree of additional 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

In the prior April 2009 remand, the Board requested a medical 
opinion regarding whether the service connected diabetes 
mellitus including any hypercholesterolemia, secondary to 
diabetes, had caused or aggravated his heart disease.  

The Veteran had this requested VA compensation examination in 
June 2009, after which the examiner concluded in a March 2010 
addendum opinion that the coronary artery disease (CAD) is 
less likely than not related to military.  But, 
significantly, this examiner did not comment on whether the 
diabetes mellitus has aggravated (meaning chronically 
worsened) the heart disorder, which, as mentioned, is an 
alternative basis for granting secondary service connection.  

A medical opinion concerning this is needed to assist in 
making this important determination.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 
(1999); and Velez v. West, 11 Vet. App. 148, 158 (1998) (all 
indicating that medical nexus evidence is needed to establish 
this cause-and-effect correlation).  This additional opinion 
must be obtained before deciding this claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  If the physician is still available, 
forward the claims file to the VA examiner 
that performed the June 2009 evaluation of 
the Veteran and ask that he submit an 
additional addendum statement (that is, 
even in addition to the supplemental 
comment provided in March 2010) indicating 
the likelihood (very likely, as likely as 
not, or unlikely) that the Veteran's 
service-connected diabetes mellitus has 
aggravated his heart disorder.  
Aggravation in this regard means 
chronically worsened the Veteran's heart 
disorder beyond its natural progression.  
[Note:  this VA examiner's previous 
comments concerning any potential 
relationship between these conditions only 
addressed whether the service-connected 
diabetes mellitus "caused" the heart 
disorder, but not also whether there has 
been "aggravation," which is another 
ground for granting service connection on 
a secondary basis].

A complete rationale, whether favorable or 
unfavorable, must be provided.  

Also, to facilitate providing this 
additional comment, it is imperative the 
designated examiner review the claims file 
for the relevant medical and other 
history.  This review includes considering 
this remand and the Board's prior remand.

2.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  Upon completion of this additional 
development, readjudicate the claim in 
light of this additional evidence.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case (SSOC) and give them an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration of this 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



